Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-7 (dated 06/02/2021) are pending in this application and are now under consideration for examination. Examiner for the record made attempts to reach the applicant’s attorney Stephen Todd regarding claim 6 reciting the amino acid sequence of SEQ ID NO: 1 and no sequence has been submitted with the filed application, and on 08/26/2021, examiner left a telephonic message regarding the same; to this date no response has been received by the Office.
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/US2019/029843 filed on 04/30/2019 and claims the priority date of India Application 201811016966 filed on 05/04/2018. 

Specification-Objection/Sequence Compliance
	Claim 6 recites “…having the amino acid sequence of SEQ ID NO: 1…”; however, no sequence listing has been provided with the instant application.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Claim Objections
I. Recitation of “and/or” in claim 1 (claims 2-7 depending therefrom) makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	II. Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the 2 recites “The method of claim 1, performed in the absence of a maltogenic enzyme, with the exception of the -amylase, which may have maltogenic amylase activity”; and claim 3 also recites “The method of claim 2, performed in the absence of any maltogenic enzyme, with the exception of the -amylase, which may have maltogenic amylase activity”, and thus claim 3 does not further limit the scope of claim 2. See MPEP § 706.03(k).
Double Patenting rejection
Claim 3 is rejected to under 37 CFR 1.75 as being duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Examiner takes the position that the scope of claim 2 and the rejected claim 3 are one and the same.
Claim Objections
III. Claim 6 is objected to, as said claim recites subject-matter/SEQ ID NO: 1; however, no sequence listing has been submitted with the instant application and thus a meaningful search was not possible during the examination.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claim 1 and claims 2-7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 1 recites the phrase “… and/or …”. The metes and bounds of Claim 1 and claims 2-7 depending therefrom are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
II. Claim 1 and claims 2-7 depending therefrom are rejected under 35 U.S.C.(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites the phrase “…substantial absence…”. It is not clear to the examiner as to what this phrase means in the context of the above claim. It is not clear to the examiner as to what type of “purity” and percentage of “purity” is encompassed in the above phrase; it is not clear the amount, ratio, purity or metrics of the enzyme(s) in the claimed process and thus the scope of the claim is unclear. “…substantial absence…” is considered to be a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the requisite degree i.e., amount, ratio, purity or metrics of the enzyme(s) in the claimed process or any other metric, and one of ordinary skill in the art would not be reasonably able to determine the scope “…substantial absence…” and said scope, metes and bounds varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. Perusal of the specification revealed there is no definition for the phrase “…substantial absence…” and the specification does not recite the specific 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7 of the instant application as interpreted are directed to a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). 

“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a 

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function in the claimed method i.e., a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). 
No information, beyond the characterization of a few species: specific variants of a -amylase obtained from a Cytophaga sp. and the method of use (for details see paragraphs [0066-0076], Examples 1-6, pages 14-18 of specification; examiner for the record states no sequence information has been submitted with the instant application), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides with the associated function in the claimed method i.e., a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation).
	The genus of polypeptides required in the claimed method/invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of -amylase obtained from a Cytophaga sp.) and specific variants with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims (examiner for the record states no sequence information has been submitted with the instant application). The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: specific variants of an -amylase obtained from a Cytophaga sp. and the method of use (for details see paragraphs [0066-0076], Examples 1-6, pages 14-18 of specification; examiner for the record states no sequence information has been submitted with the instant application), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides in claimed method. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: specific variants of an -amylase obtained from a Cytophaga sp. and the method of use (for details see paragraphs [0066-0076], Examples 1-6, pages 14-18 of specification; examiner for the record states no sequence information has been submitted with the instant application). However, specification does not reasonably provide enablement for a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). The specification does not enable any person 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-7 are so broad as to encompass: a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides broadly encompassed by the claims in the claimed method. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the few species: specific variants of an -amylase obtained from a Cytophaga sp. and the method of use (for details see paragraphs [0066-0076], Examples 1-6, pages 14-18 of specification; examiner for the record states no sequence information has been submitted with the instant application). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation) as claimed in claims 1-7, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity or having the amino acid residue changes in SEQ ID NO: 1 i.e., variant thereof and with an 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications in the claimed method. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in the claimed method is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Elder et al., (US 9,982,282). 
Claims 1-4 and 7 of the instant application as interpreted are directed to a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; and no sequence information is submitted with the instant application; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation). 
Elder et al., (US 9,982,282) disclose -amylase (EC 3.2.1.1) including wild-type and specific variants and method of use for the production of syrups (see Abstract; col. 2, lines 15-67 to col. 3, lines 1-5; col. 3, lines 29-43; col. 23, lines 20-55; and entire document); said reference -amylase and specific variants are employed in the method of liquefaction of starch resulting in the formation of maltodextrins (col. 8, lines 41-43). 
Hence, claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Elder et al., (US 9,982,282).

II. Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cuevas et al., (US 2018/0163191 A1). 
1-7 of the instant application as interpreted are directed to a method of producing maltodextrin and/or a specialty syrup comprising contacting a starch substrate with any -amylase (EC 3.2.1.1) including mutants and variants of undefined/unlimited structures having the desired catalytic and biochemical properties…wherein the method substantially obviates at least one pH adjustment or temperature adjustment … (genus of structures; as in claims 1-4 and 7); said -amylase is from a Cytophaga sp. and having the amino acid sequence of SEQ ID NO: 1 or a variant, thereof (genus of structures; and no sequence information is submitted with the instant application; as in claims 5-6; also see claims objections, and  35 U.S.C. 112(b) rejection above for claims interpretation).
Cuevas et al., (US 2018/0163191 A1) disclose -amylase (EC 3.2.1.1) including wild-type and specific variants and method of use for the production of syrups/starch liquefaction leading to the formation of maltodextrins and syrup (see Abstract; paragraphs [0002], [0018], [0034], [0135], [0275-0276]; and entire document); said reference -amylase obtained from a Cytophaga sp. wild-type and variants of said reference-amylase (paragraphs [0016], [0207-0225]).   
Hence, claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cuevas et al., (US 2018/0163191 A1).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652